Exhibit 10.6

 

AGREEMENT

 

AGREEMENT made as of this 22nd day of October, 2004 by and between Myriam
Martin-Kail, a person residing at 888 Sea Oaks Way, Unit 208, Vero Beach, FL
32963 (the “Employee”) and Lionbridge Technologies, Inc., a Delaware corporation
with a principal place of business in Waltham, Massachusetts (the “Company”).

 

WHEREAS, as inducement to the Company to change Employee’s position to part-time
status for a period of one year and to continue her medical, dental and
disability insurance coverage during such period of time;

 

WHEREAS, effective as of November 1, 2004 (the “Effective Date”), the Employee’s
full-time duties and responsibilities as Chief Operating Officer of the Company
will terminate and on such date, she will serve as a strategic advisor to the
Company, as further described below;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
and obligations herein contained, the parties hereto agree as follows:

 

1. Position and Responsibilities. During the term of this Agreement, the
Employee agrees to serve as a strategic advisor to the Company, reporting to the
Chief Executive Officer, on a half-time basis for the first six month period
from the Effective Date (the “Half-Time Period”) and on a one-quarter time basis
for the second six month period from the Effective Date (the “Quarter-Time
Period”). The Employee shall exercise such powers and comply with and perform,
faithfully and to the best of her ability, such directions and duties in
relation to the business and affairs of the Company as may from time to time be
vested in or requested of her.

 

2. Compensation: Salary and Other Benefits. During the term of this Agreement,
the Company shall pay the Employee the following compensation:

 

(A) Salary. In consideration of the services to be rendered by the Employee to
the Company, the Company will pay to the Employee during the Half-Time Period a
monthly salary of $7,083 and during the Quarter-Time Period a monthly salary of
$3,541 (collectively, the “Salary”). Such Salary shall be payable in conformity
with the Company’s customary practices for employee compensation, as such
practices shall be established or modified from time to time.

 

(B) Fringe Benefits. The Employee will be entitled to participate on the same
general basis and subject to the same rules and regulations as other Company
employees in the Company’s standard benefit plans as such benefits or plans may
be modified or amended from time to time. The Company may alter, add to, modify
or delete its employee benefits plans at any time it determines in its sole
judgment to be appropriate.



--------------------------------------------------------------------------------

(C) All payments in this Section 2 shall be subject to all applicable federal,
state and local withholding, payroll and other taxes.

 

3. Term. Subject to the earlier termination as hereafter provided in Section 4,
the term of this Agreement shall commence on the Effective Date and shall
continue until the date one year from the Effective Date.

 

4. Termination. The Employee’s employment and this Agreement may be terminated
as follows:

 

(A) By Expiration of the Agreement: If this Agreement expires as set forth in
Section 3 hereof, the Employee’s employment shall terminate.

 

(B) At the Employee’s Option. The Employee may terminate her employment under
this Agreement, with or without cause, at any time by giving at least thirty
(30) days’ advance written notice to the Company. In the event of a termination
at the Employee’s option, the Company may accelerate Employee’s departure date
and will have no obligation to pay Employee after his actual departure date. In
the event of termination at the Employee’s option, the Employee shall be
entitled to no payments, severance or other benefits, except for Base Salary
earned but unpaid up through the Employee’s departure date.

 

(C) At the election of the Company for Cause. The Company may, immediately and
unilaterally, terminate the Employee’s employment under this Agreement for
“Cause” at any time during the term of this Agreement without any prior written
notice to the Employee. Termination by the Company shall constitute a
termination for Cause under this Section 4(C) if such termination is for one or
more of the following causes:

 

(i) the failure or refusal of the Employee to render services to the Company in
accordance with her obligations under this Agreement or a determination by the
Company that the Employee has inadequately performed the duties of his
employment;

 

(ii) disloyalty, gross negligence, dishonesty, breach of fiduciary duty or
breach of the terms of this Agreement or the other agreements executed in
connection herewith;

 

(iii) the commission by the Employee of an act of fraud, embezzlement or
deliberate disregard of the rules or policies of the Company or the commission
by the Employee of any other action which injures the Company;

 

2



--------------------------------------------------------------------------------

(iv) acts which, in the judgment of the Board of Directors, would tend to
generate adverse publicity toward the Company;

 

(v) the conviction, or plea of nolo contendere, by the Employee of a felony; or

 

(vi) the commission of an act which constitutes unfair competition with the
Company or which induces any customer of the Company to breach a contract with
the Company.

 

In the event of a termination for Cause pursuant to the provisions of clauses
(i) through (vi) above, inclusive, the Employee shall be entitled to no
payments, severance or other benefits, except for Base Salary earned but unpaid
up through the Employee’s termination date.

 

5. Survival of Certain Provisions. Provisions of this Agreement shall survive
any termination of employment or termination or expiration of this Agreement if
so provided herein or if necessary or desirable to fully accomplish the purposes
of such provision. Without limiting the foregoing, the obligations of the
Employee under Sections 6, 9 and 11 hereof and under the Noncompetition
Agreement and the Promise of Secrecy and Regarding Inventions, each dated
February 24, 1997 by and between Employee and the Company (collectively, the
“Continuing Agreements”), expressly survive any termination of employment or
termination or expiration of this Agreement.

 

6. Prior Agreements. The Employee reaffirms her obligations under each of the
Continuing Agreements. The parties confirm and agree that (a) the Employment
Contract between the Employee and the Company (through its subsidiary,
Lionbridge Technologies SARL) dated as of November 30, 1994 and as amended by
the Amendment to Employment Contract dated as of February 24, 1997 is terminated
as of the date hereof without any rights or obligation on either party, except
with respect to Articles 5 and 6 therein concerning the Continuing Agreements,
and (b) the Change of Control Agreement between the Employee and the Company
dated as of July 14, 2003 is terminated and not longer applicable due to the
change of the Employee’s position as reflected herein. The Employee expressly
waives any claims she may have, whether known or unknown, under the terms of the
aforesaid Employment Contract.

 

7. Consent and Waiver by Third Parties. The Employee hereby represents and
warrants that she has obtained all waivers and/or consents from third parties
which are necessary to enable him to enjoy employment with the Company on the
terms and conditions set forth herein and to execute and perform this Agreement
without being in conflict with any other agreement, obligation or understanding
with any such third party. The Employee represents that she is not bound by any
agreement or any other existing or previous business relationship which
conflicts with, or may conflict with, the performance of her obligations
hereunder or prevent the full performance of her duties and obligations
hereunder.

 

3



--------------------------------------------------------------------------------

8. Governing Law. This Agreement, the employment relationship contemplated
herein and any claim arising from such relationship, whether or not arising
under this Agreement, shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Massachusetts, without giving effect to the
principles of choice of law or conflicts of laws of Massachusetts and this
Agreement shall be deemed to be performable in Massachusetts. Any claims or
legal actions by one party against the other arising out of the relationship
between the parties contemplated herein (whether or not arising under this
Agreement) shall be commenced or maintained in any state or federal court
located in Massachusetts, and Employee hereby submits to the jurisdiction and
venue of any such court.

 

9. Severability. In case any one or more of the provisions contained in this
Agreement or the other agreements executed in connection with the transactions
contemplated hereby for any reason shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement or such other agreements,
but this Agreement or such other agreements, as the case may be, shall be
construed and reformed to the maximum extent permitted by law.

 

10. Waivers and Modifications. This Agreement may be modified, and the rights,
remedies and obligations contained in any provision hereof may be waived, only
in accordance with this Section 10. No waiver by either party of any breach by
the other or any provision hereof shall be deemed to be a waiver of any later or
other breach thereof or as a waiver of any other provision of this Agreement.
This Agreement and its terms may not be waived, changed, discharged or
terminated orally or by any course of dealing between the parties, but only by
an instrument in writing signed by the party against whom any waiver, change,
discharge or termination is sought.

 

11. Assignment. The Employee acknowledges that the services to be rendered by
him hereunder are unique and personal in nature. Accordingly, the Employee may
not assign any of her rights or delegate any of his duties or obligations under
this Agreement. The rights and obligations of the Company under this Agreement
may be assigned by the Company and shall inure to the benefit of, and shall be
binding upon, the successors and assigns of the Company.

 

12. Acknowledgments.

 

The Employee hereby acknowledges and recognizes that the enforcement of any of
the provisions in this Agreement and the Continuing Agreements may potentially
interfere with the Employee’s ability to pursue a proper livelihood. The
Employee represents that she is knowledgeable about the business of the Company
and further represents that she is capable of pursuing a career in other
industries to earn a proper livelihood. The Employee recognizes and agrees that
the enforcement of the Continuing Agreements is necessary to ensure the
preservation, protection and continuity of the business, trade secrets and
goodwill of the Company. The Employee agrees that, due to the proprietary nature
of the Company’s business, the restrictions set forth in the Continuing
Agreements are reasonable as to time and scope.

 

4



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement and Continuing Agreements constitute the
entire understanding of the parties relating to the subject matter hereof and
supersedes and cancels all agreements relating to the subject matter hereof,
including but not limited to the prior agreement as described in Section 5 above
by and between the Company and the Employee, whether written or oral, made prior
to the date hereof between the Employee and the Company or any of its affiliates
or predecessors.

 

14. Notices. All notices hereunder shall be in writing and shall be delivered in
person or mailed by certified or registered mail, return receipt requested,
addressed as follows:

 

If to the Company, to:    Mr. Rory J. Cowan, CEO      Lionbridge Technologies,
Inc.      1050 Winter Street      Waltham, Massachusetts 02451

 

If to the Employee, at the Employee’s address set forth on the signature page
hereto.

 

15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

16. Section Headings. The descriptive section headings herein have been inserted
for convenience only and shall not be deemed to define, limit, or otherwise
affect the construction of any provision hereof.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written as an instrument under seal.

 

LIONBRIDGE TECHNOLOGIES, INC.:   MYRIAM MARTIN-KAIL:

By:

 

/s/ Rory J. Cowan

--------------------------------------------------------------------------------

 

/s/ Myriam Martin Kail

--------------------------------------------------------------------------------

   

Rory J. Cowan

 

Signature

   

President & Chief Executive Officer

   

 

6